CULPEPPER, Judge.
This is a companion suit to No. 5470 on the docket of this Court entitled “Emily Bertrand, as Administratrix of the Estate of Bradley Keith Bertrand, Etc.’’, 333 So. 2d 322, in which a separate judgment is being rendered by us this date. For the reasons assigned in Suit No. 5470, the judgment in the present case sustaining the ex*327ception of no right of action and the exception of no cause of action and dismissing plaintiffs’ suit, is affirmed. All costs of this appeal are assessed against the plaintiffs-appellants.
AFFIRMED.